DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        BRIAN SCOTT CHRISTY,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D14-1635

                             [June 29, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Darren Steele, Judge; L.T. Case No. 432013CF001080A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant, Brian Scott Christy, appeals his sentence of five years in
prison following his conviction for a non-forcible, third degree felony.
Because the trial court failed to make written findings that a nonstate
prison sanction could present a “danger to the public,” pursuant to section
775.082(10), Florida Statutes (2014), we reverse and remand for
resentencing.

   By way of background, Appellant was convicted of one count of
knowingly giving false verification of ownership to a pawnbroker pursuant
to section 539.001(8)(b)8.a., Florida Statutes (2013). Because Appellant
was convicted of a non-forcible, third degree felony, and scored less than
22 points on his Criminal Punishment Code scoresheet, the trial court was
required to make written findings that a nonstate prison sanction could
pose a danger to the public before sentencing Appellant to a prison term.
See § 775.082(10), Fla. Stat. The trial court, however, failed to make such
written findings. This, as conceded by the State on appeal, was error.
   In Bryant v. State, 148 So. 3d 1251, 1258 (Fla. 2014), the Supreme
Court held that under section 775.082(10), a sentence in excess of a
nonstate prison sanction constitutes an upward departure sentence.
‘“When an appellate court reverses a departure sentence because there
were no written reasons, the court must remand for resentencing with no
possibility of departure from the guidelines.’” Id. at 1256 (quoting Pope v.
State, 561 So. 2d 554, 556 (Fla. 1990)).

  Accordingly, we reverse and remand for the trial court to resentence
Appellant to a nonstate prison sanction, consistent with section
775.082(10) and Bryant.

   Reversed and remanded.

DAMOORGIAN, C.J., GERBER and FORST, JJ., concur.

                           *         *         *




                                     2